1001 West Fourth Street Winston-Salem, NC 27101-2400 t f January 22, 2016 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Horizon Funds Registration Statement on Form N-1A Filed June 2, 2015 File No. 811-23063 Ladies and Gentlemen: We are submitting this correspondence on behalf of our client, the Horizon Funds (the “Trust”).Mr. Jay Williamson of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) initially provided written comments, dated July 2, 2015, regarding the above-referenced registration statement (the “Registration Statement”) on Form N-1A under the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), to register common shares of each of the Horizon Active Asset Allocation Fund, the Horizon Active Risk Assist Fundand theHorizon Active Income Fund (each, a “Horizon Fund”, and together, the “Horizon Funds”), each a series of the Trust.The Trust responded to these comments via EDGAR correspondence filed December 22, 2015.Mr. Williamson subsequently provided additional oral comments regarding the registration Statement on January 20, 2016.The following are the additional comments provided and the Trust’s response to each: Principal Investment Strategies 1. Please delete the phrase “including, without limitation” from the description of each Fund’s Principal Investment Strategies with respect to the Fund’s potential investments in option combinations. RESPONSE:The phrase has been deleted from the description of each Fund’s Principal Investment Strategies as requested and the sentence has been revised as follows: “In addition, the [Fund] may buy or write options on puts or calls for investment purposes, to hedge other investments or to generate option premiums for the [Fund], and may implement such investments through option combinations such as spreads, straddles, strangles and collars.” 1 Additional Information About the Funds’ Principal Investment Strategies 2. Please clarify your original response with respect to the Funds’ plans for complying with Section 12(d) under the Investment Company Act. RESPONSE:The Horizon Funds have policies and procedures pursuant to which they monitor their investments in other investment companies for compliance with Section 12(d)(1)(A).The Funds will enter into Participation Agreements with certain other investment companies that have obtained appropriate exemptive relief from the Commission.When the Fund enters into a Participation Agreement, the Fund intends to satisfy its obligations under Section 12(d)(1)(A)(i) pursuant to the terms of the Participation Agreement and the applicable underlying fund’s exemptive relief.Where a Fund has not entered into a Participation Agreement with a particular underlying fund, the Fund will invest in such underlying fund in compliance with Section 12(d)(1)(A)(i) and may seek to comply with Sections 12(d)(1)(A)(ii) and (iii) by investing in accordance with the restrictions of Section 12(d)(1)(F) pursuant to Rule 12d1-3 under the Investment Company Act of 1940. ***** In submitting this correspondence, the Trust acknowledges that: (i) the Trust is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Trust may not assert staff comments as a defense in any proceeding initiated by the Commission or any persona under the federal securities laws of the United States. Thank you for your comments.Please contact me at 336-607-7512 if you have any additional questions or comments. Very truly yours, /s/ Jeffrey T. Skinner 2
